United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1478
                                    ___________

Debra Uriel,                             *
                                         *
               Appellant,                *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
William Henderson, Postmaster            *
General,                                 *      [UNPUBLISHED]
                                         *
               Appellee.                 *
                                    ___________

                            Submitted: September 7, 1999
                                Filed: September 16, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Debra Uriel appeals from the district court’s1 order dismissing her wrongful
discharge action for lack of subject matter jurisdiction and failure to state a claim.
After de novo review, we find the district court’s dismissal was proper. Accordingly,
we affirm. See 8th Cir. Rule 47B.




      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
A true copy.



      Attest:



      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-